EXHIBIT 99.1 Valcent Products Inc. (A Development Stage Company) Unaudited Interim Consolidated Financial Statements (Expressed in Canadian Dollars) For the Six Months Ended September 30, 2010 and 2009 Index Page Interim Consolidated Financial Statements Interim Consolidated Balance Sheets 1 Interim Consolidated Statements of Operations, Comprehensive Loss and Deficit 2 Consolidated Statement of Comprehensive loss and Accumulated Other Comprehensive Income 3 Interim Consolidated Statements of Cash Flows 4 Interim Notes to the Consolidated Financial Statements 5 – 20 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4 3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the interim financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these interim consolidated financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of the interim consolidated financial statements by an entity’s auditor. Valcent Products Inc. (A Development Stage Company) Unaudited Interim Consolidated Balance Sheets (Expressed in Canadian Dollars) September 30, 2010 March 31, 2010 ASSETS Current Cash and cash equivalents $ $ Receivables (Note 5) Prepaid expenses Inventories (Note 6) Property and Equipment (Note 3) Product License (Note 4) 1 1 $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ $ Promissory notes payable (Notes 10 and 12) Due to related parties (Note 10) Convertible notes (Note 7) Shareholders' Deficiency Share capital (Note 8) Contributed surplus (Note 8) Commitment to issue shares (Note 8) - Equity component of convertible note (Note 7) - Accumulated other comprehensive income Accumulated deficit from prior operations ) ) Accumulated deficit during the development stage ) $ $ Nature of Business and Ability to Continue as a Going Concern (Note 1) Commitments (Notes 4, 5, 7, 8, 11 and 12) Subsequent events (Note 16) On behalf of the Board: (signed) “Chris Bradford” Director (signed) “Ray Torresan” Director See notes to the Unaudited Interim Consolidated Financial Statements 1 Valcent Products Inc. (A Development Stage Company) Unaudited Interim Consolidated Statements of Operations and Deficit (Expressed in Canadian Dollars) Three Months Ended September 30, Six Months Ended September 30, Expenses Product development (Note9) $ Interest and accretion (Note 7 and10) Investor relations Advertising and media development Professional fees (Note 10) Office and miscellaneous Travel Amortization Rent (Note 108) Stock-based compensation (Note 8) - Filing and transfer agent fees Loss from Operations ) Other Expense Foreign exchange (loss) gain ) Recovery of receivable - - Change in fair value of derivative liability (Note 7) ) Gain on conversion of convertible notes (Note 7) Net Loss and Comprehensive Loss for Period ) Deficit During Development Stage Beginning of Period, ) Deficit During Development Stage, End of Period $ ) $ ) $ ) $ ) Loss Per Share – Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding See notes to the Unaudited Interim Consolidated Financial Statements 2 Valcent Products Inc. (A Development Stage Company) Unaudited Interim Consolidated Statements of Comprehensive Loss and Accumulated Other Comprehensive Income. (Expressed in Canadian Dollars) Three Months Ended September 30, Six Months Ended September 30, Statement of Comprehensive Loss $ Net loss for the period ) Other comprehensive income: Foreign exchange adjustment on change in currency(Note 2 (b)) - - Comprehensive loss ) Six Months Ended September 30, Statement of Accumulated Other Comprehensive Income $ $ Balance, beginning of period - Other comprehensive income: Currency translation adjustment - Balance, end of period - See notes to the Unaudited Interim Consolidated Financial Statements 3 Valcent Products Inc. (A Development Stage Company) Unaudited Interim Consolidated Statements of Cash Flow (Expressed in Canadian Dollars) Three Months Ended September 30, Six Months Ended September 30, Cash Provided By (Used In) Operating Activities Net loss for the period $ ) $ ) ) $ ) Items not involving cash: Advertising and media development Interest and accretion ) Warrants issued as finder’s fees Shares for services Stock base compensation Change in Fair Value Derivative Gain on conversion of convertible ) ) Investor relations Amortization Foreign exchange loss (gain) ) ) Changes in non-cash working capital items ) Investing Activity Property and equipment ) Financing Activities Advances from related parties Proceeds from promissory notes Proceeds from issuance of common shares Change in Convertible Notes ) ) Proceeds from commitment to issue shares ) Repayments of long-term debt ) Proceeds from share subscriptions Effect on Foreign Exchange on Cash ) Increase (Decrease) in Cash During Period ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ See notes to the consolidated financial statements 4 Valcent Products Inc. (A Development Stage Company) Notes to the Unaudited Interim Consolidated Financial Statements (Expressed in Canadian Dollars) Six Months Ended September 30, 2010 and 2009 1.Nature of Business and Ability to Continue as a Going Concern Valcent Products Inc. (the “Company”) was incorporated under the Alberta Business Corporations Act on January 19, 1996.The Company’s current plan of operations is to focus on the continued development and marketing of the Company’s High Density Vertical Growth System (“VerticropTM”) designed to produce vegetables and other plant crops. These consolidated interim financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next fiscal year.Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern.At September 30, 2010 the Company had not yet achieved profitable operations, has an accumulated deficit of $56,601,747 (March 31, 2010 - $52,249,348) has a working capital deficiency of $3,892,610 (March 31, 2010 - $3,899,205) and expects to incur further losses in the development of its business, all of which casts substantial doubt about the Company’s ability to continue as a going concern.The Company’s ability to continue as a going concern is dependent upon its ability to generate and maintain future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due.These interim consolidated financial statements do not include any adjustments to the amounts and classification of assets and liabilities that might be necessary should the Company not be able to continue as a going concern. The Company is currently seeking additional funding to finance its operations and obligations.Management is considering all possible financing alternatives, including equity financing, debt financing, joint-venture, corporate collaboration and licensing arrangements.However, there can be no assurance that the Company will be successful in its financing attempts. On June 22, 2009 the shareholders of the Company approved a special resolution to reorganize the capital structure of the Company by a share consolidation of its common shares on the basis of eighteen old shares for one new share (18:1) which became effective July 16, 2009. All references to common shares, stock options and warrants and their related pricing in these financial statements give effect to the share consolidation, unless otherwise noted. 2.Significant Accounting Policies These unaudited interim consolidated financial statements have been prepared by the Company in accordance with Canadian GAAP, using the same accounting policies and methods as per the year ended March 31, 2010 with the following addition.They do not include all the disclosures required for annual financial statements under Canadian GAAP, and should be read in conjunction with the most recent annual consolidated financial statements of the Company. The results of operations for the six months ended September 30, 2010 are not necessarily indicative of those to be expected for the entire year ending March 31, 2011. (a) Principles of consolidation These interim financial statements include the accounts of the Company and its wholly-owned, integrated subsidiaries, Valcent Products EU Limited and Valcent USA, Inc. and Valcent USA’s wholly-owned, integrated subsidiaries, Valcent Management LLC and Valcent Manufacturing Ltd.All significant inter-company transactions and balances have been eliminated. 5 Valcent Products Inc. (A Development Stage Company) Notes to the Unaudited Interim Consolidated Financial Statements (Expressed in Canadian Dollars) Six Months Ended September 30, 2010 and 2009 2.Significant Accounting Policies (continued) These interim consolidated financial statements also include the Company’s 50% proportionate share interest of the assets, liabilities, income and expenses of the Vertigro Joint Venture, as described in Note 5. (b) Change in Functional Currency Effective April 1, 2009, the functional currency of the Company became the United States dollar (USD). Prior to that date, the Company’s functional currency was the Canadian dollar.The change in functional currency from Canadian dollar (CAD) to USD resulted from increased business activities and monetary transactions conducted in USD. As a result of adopting this change prospectively, previously reported financial results have not been adjusted. The translated amounts for non-monetary items at the end of the prior period become the historical basis for those items in the period of the change and subsequent period. In addition, unrealized gains and losses due to movements in exchange rates on balances held in foreign currencies are shown separately on the Consolidated Statement of Cash Flows. The Company continues to report in CAD as this currency is more relevant for the Company’s investors and other users of the financial statements. Recently adopted accounting pronouncements Business combinations, consolidated financial statements and non-controlling interest Effective April 1, 2010, the Company elected to early adopt CICA Handbook Section 1582, “Business Combinations”, Section 1601, “Consolidated Financial Statements”, and Section 1602, “Non-controlling Interests”. These sections replace the former CICA Handbook Section 1581, “Business Combinations” and Section 1600, “Consolidated Financial Statements” and establish a new section for accounting for a non-controlling interest in a subsidiary. CICA Handbook Section 1582 establishes standards for the accounting for a business combination and states that all assets and liabilities of an acquired business will be recorded at fair value. Obligations for contingent consideration and contingencies will also be recorded at fair value at the acquisition date. The standard also states that acquisition-related costs will be expensed as incurred and that restructuring charges will be expensed in the periods after the acquisition date. It provides the Canadian equivalent to International Financial Reporting Standard (“IFRS”) 3, “Business Combinations” (January 2008). CICA Handbook Section 1601 establishes standards for the preparation of consolidated financial statements. CICA Handbook Section 1602 establishes standards for accounting for a non-controlling interest in a subsidiary in the preparation of consolidated financial statements subsequent to a business combination. It is equivalent to the corresponding provisions of International Financial Reporting Standard IAS 27, “Consolidated and Separate Financial Statements” (January 2008). To date there has been no impact on the Company’s financial statements as a result of the adoption of these sections. 6 Valcent Products Inc. (A Development Stage Company) Notes to the Unaudited Interim Consolidated Financial Statements (Expressed in Canadian Dollars) Six Months Ended September 30, 2010 and 2009 2.Significant Accounting Policies (continued) Future accounting and reporting changes International Financial Reporting Standards (“IFRS”) In 2006, the Canadian Accounting Standards Board (“AcSB”) published a new strategic plan that will significantly affect financial reporting requirements for Canadian companies. The AcSB strategic plan outlines the convergence of Canadian GAAP with IFRS over an expected five year transitional period. In February 2008, the AcSB announced that 2011 is the changeover date for publicly-listed companies to use IFRS, replacing Canada's own GAAP. The date is for interim and annual financial statements relating to fiscal years beginning on or after January 1, 2011. The transition date of April 1, 2011 will require the restatement for comparative purposes of amounts reported by the Company for the year ended March 31, 2011. The Company has begun an internal diagnostic review to understand, identify and assess the overall effort required to produce financial information under IFRS, however, at this time, the financial reporting impact of the transition to IFRS cannot be reasonably estimated. 3. Property and Equipment September 30, 2010 Cost Accumulated Amortization Net Book Value Land $ $
